Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 1 of 22 PageID #: 579



                                                                 FILED
 UNITED STATES DISTRICT COURT                                IN CLERK'S OFFICE
                                                         U.S. DISTRICT COURT E.D.N
 EASTERN DISTRICT OF NEW YORK
                                                        ^      m 2^ 2020         1

 DAVID SOLOMON,                                            BROOKLYN OFFICE


            Plaintiff,


 V.                                   Docket No. : 18-cv-5528(ERK)(PK)

 AMAZON.COM, INC. et al.


            Defendants.                                       May 18, 2020
                                              •X




 AFFIDAVIT IN SUPPORT OF REQUEST FOR COURT TO REFER
 AMAZON AND AMAZON HEAD LAWYER JAY WARREN FOR FELONY
 PROSECUTION FOR VIOL ATION OF FEDERAL AND STATE EVIDENCE
 TAMPERING STATUTES 18 USC 1519 AND NEW YORK STATE PENAL
 LAW SECTION 215.40: AND IN SUPPORT OF RENEWED REQUEST TO
 COMPEL INFORMATION NEEDED TO SERVE AND DEPOSE TWO
 WOMEN DEFAMERS.


 1. The statements in this affidavit are within David Solomon's personal

 knowledge and are true and correct to the best of his knowledge,

                         -page 1 of 16-




                                                               m
 Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 2 of 22 PageID #: 580




'^   i ''
            u.
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 3 of 22 PageID #: 581




 2. David Solomon only recently learned that the civil law violation for

 intentional destruction of evidence by adverse parties in prospective

 litigation has its criminal law counterpart in every legal code and specifically

 in the federal law as 18 USC 1519 and in New York State Penal Code


 section 215.40. In light of David Solomon learning of the companion

 criminal law violations for civil law intentional destruction of evidence by an

 adverse party in prospective litigation David Solomon requests this Court

 refer Amazon and Amazon head lawyer Jay Warren for felony prosecution

 under these laws and renews his request to compel Amazon to produce

 information needed to serve and depose the two women defamers.

 3. Many or most states until recently as continues to be the case in New

 York State didn't have a separate cause of action for spoliation. But as

 electronic discovery has become more important in litigation now at least

                         -page 2 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 4 of 22 PageID #: 582




two thirds of the 50 states in the United States have specifically updated

 their civil law to include an independent civil cause of action for spoliation.

 As there is in every criminal code an independent statute for intentional

 destruction of evidence by an adverse party in prospective litigation the

facts of this case appear to provide the Court with the ideal fact pattern to

 update federal and New York State law to definitively bring civil federal and

 civil New York State law on intentional destruction of evidence by an

 adverse party in prospective litigation to conform to the companion felony

 violation of this identical conduct in the criminal law by providing for an

 independent civil cause of action for spoliation in New York State law.

 4. The facts and evidence in this case present this unique opportunity for

 this Court because the evidence in this case are the 32 emails between


 David Solomon and Jay Warren that in essence are David Solomon's

                         -page 3 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 5 of 22 PageID #: 583
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 6 of 22 PageID #: 584




threats to Jay Warren of default under civil law rule 37(e) and Jay Warren's

 unequivocal intentional refusal to preserve Amazon in store video in

 knowing and intentional disregard of the repeated threats of default under

 rule 37(e).

 5. David Solomon renews and clarifies his previous requests of this

 Court to compel the long overdue discovery of the information needed to

 serve and depose the two women defamers. David Solomon clarifies

 that is it is irrelevant as a practical matter if the two women defamers are

 co-defendants or not. If against David Solomon's arguments this Court

 dismisses the two women defamers as co-defendants that is irrelevant to


 the fact that their sworn testimony is essential for this case. Moreover as

 their heavily redacted emails state that their travel industry jobs are

 probably insufficient to compensate David Solomon for the damage of their

                         -page 4 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 7 of 22 PageID #: 585




 defamation per se that means that if they are brought to justice in civil law

they will almost certainly declare bankruptcy to wipe out any defamation

judgment.

6. A further clarification regarding the potential dismissal of the two women

 defamers is that the statute of limitations law under no circumstances


 requires parties to be served within the statute of limitations. The

statute of limitations is a time limit in which time a lawsuit must be


filed. The statutory framework in every legal code then provides for

 an additional time of usually 120 days in which to serve the named

 defendants. Extensions to serve are freely granted as has been

the case in this case.


7. Plaintiff wasn't able to serve the two women defamers within the time


 provided by the statute because (1) Jay Warren threatened David Solomon

                         -page 5 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 8 of 22 PageID #: 586




 not to file against Whole Foods because the disgusting accusations would

 be widely publicized nationally,(2) this caused David Solomon to delay his

filing with Human Rights by at least a month or two during which time David

 Solomon tried without success to have David Solomon be a Joe Doe in the


 Human Rights proceeding,(3)these pre-filing correspondence and efforts

 of David Solomon caused by Jay Warren's witness tampering efforts

 to stop David Solomon from filing may have caused Human

 Rights to misplace the complaint filed with them on 8-22-17. It was not unti

 David Solomon presented Human Rights with the U.S. Postal Service

 signed receipt by Human Rights of his complaint that Human Rights found

 his complaint,(4) Human Rights Regional Director Chungata committed th^

same offense against David Solomon for which David Solomon was

 seeking redress from Human Rights namely that Director Chungata

                        -page 6 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 9 of 22 PageID #: 587




 believed the women apparently because they are women complaining of

sexual harassment against a man. For that reason Director Chungata was

 unwilling to provide David Solomon with the constitutional due process that

 required the opportunity to depose the two women. It's reasonable to

 conclude if Director Chungata was open to the possibility that the two

 women were lying that Director Chungata would have required the two

 women to be deposed. If the two women were deposed in the Human

 Rights proceeding it is very probable that this case would have been

 resolved in David Solomon's favor by Human Rights. The roadblock in this

 case is the judicial system has not compelled the sworn statements

 of the two women defamers,(5) With all due respect to Judge Azrack and

 Judge Korman it is reasonable to conclude that if Judge Azrack and Judge

 Korman considered that the two women may be lying that both Judge

                        -page 7 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 10 of 22 PageID #: 588




 Azrack and Judge Korman would have compelled production of the

 information to serve and depose the two women defamers even

 without discovery under rule 26 and/or compelled the long outstanding

 discovery demanding the information needed to serve and depose the two

 women defamers,(6) Defendants' improper withholding in the Human

 Rights and this federal proceeding of information needed to serve and

 depose the two women defamers under the totally inappropriate pleading o

 qualified privilege and (7) plaintiff's counsel Norm Pattis' inadvertent

 phrasing of the motion for extension to serve the two women defamers as a

 straight 90 day extension of time rather than the phrasing requested by

 David Solomon of an extension of 120 days from production by Amazon of

 the information needed to serve and depose the two women defamers.

 8. It is unlikely this is the only time these two women defamers have

                         -page 8 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 11 of 22 PageID #: 589
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 12 of 22 PageID #: 590




 engaged in defamation against men for ulterior purposes. In support of this

 statement is the earlier cited famous case of Gemma Beale who made


 false rape complaints against at least 15 unrelated men over the course of

 years that resulted in trials convicting and imprisoning these men, one

 for over three years, or causing these men to flee the country before being

 served. Only when another woman who was Gemma Beale's lesbian

 girlfriend told the police that Gemma Beale lied to make her

 lesbian girlfriend jealous did the police and courts re-investigate this matter

 causing Gemma Beale to be jailed for over ten years for perjury and all the

 convicted men to be freed and exhonorated. The court in sentencing


 Gemma Beale excused the justice system's earlier mistaken convictions of

 innocent men by stating that Gemma Beale is a 'convincing liar'. The two

 women defamers in our case alleged that David Solomon committed

                         -page 9 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 13 of 22 PageID #: 591




 criminal conduct against third party women and not the two women

 defamers directly. For this reason if the two women defamers are ever

 sworn they will be unable to name these non-existent third party women

 and must therefore readily admit to their lies.

 9. Amazon.com, Inc. is a corporation. Corporations can be directly

 criminally prosecuted for felonies for the felonious acts of their authorized

 agents that are at least in part in furtherance of corporate objectives and

 are within the scope of the authority of that agent.

 10. Jay Warren is the head lawyer of Amazon wholly owned subsidiary

 Whole Foods and his intentional decision to refuse to preserve in store

 video demanded by David Solomon for prospective litigation under threat o

 default under Federal Rules of Civil Procedure Rule 37(e) was an

 intentional act done at least in part in furtherance of Amazon objectives of

                         -page 10 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 14 of 22 PageID #: 592




 banning David Solomon from Amazon properties worldwide. It was within

 the scope of Jay Warren's authority to intentionally refuse to take

 appropriate steps to preserve the in store video that in the normal course of

 business is destroyed in forty days.

 11. Both Judge Azrack and Judge Korman have not compelled plaintiff's

 legitimate discovery requests for the information needed to serve and

 depose the two women defamers whose defamation per se is the cause of

 this litigation. Judge Azrack ordered the personal appearance of totally

 innocent victim David Solomon to personally berate him after which Judge

 Azrack recused herself presumably for these comments. Judge Korman

 pleaded on behalf of the two unserved women defamers their affirmative

 defense which is waived if not pleaded of the defense of the statute of

 limitations. The reason the two women defamers have not been sworn is


                        -page 11 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 15 of 22 PageID #: 593




 wholly because both Human Rights and this Court have not compelled

 Amazon to produce the information needed to swear the two women

 defamers which is not available to plaintiff from any other source. It is

 irrelevant for purposes of compelling discovery of information needed to

 serve and depose the two women defamers that they be defendants.

 There is no gray area here. Amazon and Jay Warren are intentional

 felons. They are not convicted felons but their intentional refusal to

 preserve evidence demanded for prospective litigation is an intentional

 felony. The felony is more serious because it was done by the head lawyer

 of Amazon's wholly owned subsidiary. The two women defamers are

 malicious intentional tortfeasors. David Solomon is a totally innocent victim

 of Amazon, Jay Warren and the two women defamers.

 12. Amazon and Jay Warren as an authorized agent of Amazon committee

                         -page 12 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 16 of 22 PageID #: 594




 a felony against David Solomon by Jay Warren's Intentional refusal to

 preserve Amazon in store video demanded by David Solomon for

 prospective litigation under threat of civil default under Rule 37(e).

 Incontrovertible evidence of this fact are the 32 emails exchanged between

 David Solomon and Jay Warren from 11-29-17 to 3-22-18 in which David

 Solomon demands Amazon in store video be preserved for prospective

 litigation and Jay Warren intentionally refuses to preserve Amazon in store

 video.


 13. The two women defamers have escaped justice and punishment

 for their defamation per se. It appears they will permanently escape justice

 and punishment for their defamation per se. It is irrelevant whether the

 two women defamers are defendants for this Court to compel Amazon to

 produce the information plaintiff needs to serve and depose the two women

                         -page 13 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 17 of 22 PageID #: 595




 defamers.


 14. This Court has pleaded the affirmative defense of the statute of

 limitations for the two women defamer wrongdoers. It therefore seems

 appropriate to respectfully request this Honorable Court to refer both

 Amazon and Jay Warren for felony prosecution for violation of federal and

 state evidence tampering statutes.

 15. Plaintiff David Solomon has made a criminal complaint against Jay

 Warren for witness tampering for Jay Warren's threats that David Solomon

 should not file suit against Whole Foods. No action has been taken by

 the U.S. Attorney. It seems more likely Amazon and Jay Warren will not

 escape justice and punishment for their felony conduct if this Honorable

 Court rather than David Solomon refers Amazon and Jay Warren for felony

 prosecution of federal and state evidence tampering statutes.

                         -page 14 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 18 of 22 PageID #: 596




  16. There are separate civil and criminal companion laws that apply to the

 same conduct. For example in civil law there are wrongful death statutes

 and in criminal law there are murder statutes. David Solomon only recently

 learned that the civil law rule 37(e) default for intentional destruction of

 evidence demanded to be preserved by the adverse party in prospective

 litigation has its criminal law federal and criminal law state counterparts in

 18 U.S.C. 1519 and New York State Penal Law Section 215.40.


                            Certificate of Service

 I certify a copy of the foregoing was mailed on May 18, 2020 to Carmen
 Nicolaou, Esq, 81 Main Street, Suite 100, White Plains, New York 10601.

                                     Oath



 I affirm under penalty of perjury the foregoing statements are within my
 personal knowledge and are true and correct to the best of my knowledge.

                          -page 15 of 16-
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 19 of 22 PageID #: 597




 Sworn and subscribed before me this 18th day of May 2020.

 Submitted by:.
                   David Solomon, Plaintiff 424-245-5710
                   Email: aa2@iTijndsprina.cQm
                   10 Club Drive, Roslyn Heights, New York 11577

                             My Commission Expires:                              ^^
 Notary Public                                                   Notary Stamp


                                                    YANKALANDAROV
                        -page 16 of 16-
                                              NOTARY PUBLIC,STATE OF NEW YORK
                                                  Registration No.01KA6390977
                                                    Qualified in Queens County
                                            My Commission Expires;
Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 20 of 22 PageID #: 598




                   AT<- ...;:■ I;i' l'^ '••■»{/"■]   i
                   ;        Otij/rni'lArAl           ■
                                     = "v'           ?
                   •fe'niyr 1 no ,A"iT(Yi'.'.i «•/■/;
                             Case 2:18-cv-05528-ERK-PK Document 44 Filed 05/26/20 Page 21 of 22 PageID #: 599




                                                       7on aaao dode 3054 d73d
PRESS FIRML Y TO SEAL                                                                                                  y*?.,^rPSTAGEPAID
                                                               PRESS FIRML Y TO SEAL                                   A|.|^ERT^0N, NY
                                                                                            Uhir€OtrArff<
                                                                                            fOtUL
                                                                                                                       may 18, 20
                                                                                                                       amount
                                                                                                 1006
                                                                                                              11201        $14.15
                                                                                                                       R2304E105309-12         « "S
                                                                                                                                               -£
                                                                                                                                               o



                                                  :S                                                                                           2£


                 |-'U3 I/XL ^CKViCE,                                                   r    FROM:
                                                                                                                                           n   ra <




                                                                                           1?Ai/n7 ^oioA\c^                                    O a>

                                                                                                                                               a
                                                                                                                                               cn,


                                                                                                                                               IS
                                                                                            R6              /a/             Vy,                       </)




PRIORITY                                                                                                                    J/577              o Q-

                                                                                                                                               a3

                                                                                  «n                                                           s@
  MAIL                                                                                                                                         aS
                                                                                                                                               2s
                                                                                                                                               > UJ
                                                                                                                                                O .!
                                                                                                                                                -■     »*•



                                                                                                                                                i/i    i/i
                                                                                                                                               —       «
                                                                                                                                               "O      •-
                                                                                                                                                W      X
                                                                                                                                                (0 O

                                                                                                                                                SI
                                                                                                                                                       U)

'Date Of delivery Specified*
                                                                                                                                                lo
                                                                                                                                                a- T
                                                                                                                                                   0>
'USPS TRACKING^'^ included to many major
 international destinations.                                                                                                                    2 a
                                                                                                                                                (/> o-
 ■ Limited international insurance.                                                                               r   ™:             ,          =) ;!
                                                                                                                                                   a> £
 ■ Pick up available.*                                                                     CLBF.K 'or Cotii^±
'Order supplies online.*
'When used Internationally, a customs
                                                                                           U.5-                                     Coi^RtZ
                                                                   To schedule free
 declaration label may be required.                                Package Pickup,
                                                                  scan the QR code.
 * Domestic only



                                                                                       3RooKl^yH, NEW)it2,K
                                      EP14F Oct 2018
                                                                                       i
4^
             Case 2:18-cv-05528-ERK-PK Document  44 WU3miU30
                                                         Filed 05/26/20 Page 22 of 22 PageID #: 600
                                            3Nn 031100 iV GlOd 'SSBHOaV Nani3H 3H1 dO
                                                lH0ia3Hl 01 3d033AN3d0 dOllV a3)(3IlS 3DV1d




                                                                                                    TRACKED
        UNITED STATES
                                                                                                            ★ ★ ★

                                                                                                    INSURED




     PRIORITY
                                                                                              FLAT RATE ENVELOPE
       MAIL                                                                                   ONE RATE ★ ANY WEIGHT'




            PD1/IP-fW or>i Q
                                                                                              VISIT US AT USPS.COM®
                                                                                                    • 1-^ I— I—     ■   K   I I   I K I I—
